
	

113 HR 4250 : Sunscreen Innovation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 4250
		IN THE SENATE OF THE UNITED STATES
		July 29, 2014ReceivedAN ACT
		To amend the Federal Food, Drug, and Cosmetic Act to provide an alternative process for review of
			 safety and effectiveness of nonprescription sunscreen active ingredients
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Sunscreen Innovation Act.
		2.Regulation of nonprescription sunscreen active ingredientsChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding
			 at the end the following:
			
				INonprescription sunscreen active ingredients
					586.DefinitionsIn this subchapter:
						(1)The term Advisory Committee means the Nonprescription Drug Advisory Committee or any successor to such Committee.
						(2)The terms generally recognized as safe and effective and GRASE mean generally recognized, among experts qualified by scientific training and experience to
			 evaluate the safety and effectiveness of drugs, as safe and effective for
			 use under the conditions prescribed, recommended, or suggested in the
			 product’s labeling, as described in section 201(p).
						(3)The term GRASE determination means, with respect to a nonprescription sunscreen active ingredient or a combination of
			 nonprescription sunscreen active ingredients, a determination of whether
			 such ingredients or combination of ingredients is generally recognized as
			 safe and effective and not misbranded for use under the conditions
			 prescribed, recommended, or suggested in the product’s labeling, as
			 described in section 201(p).
						(4)The term nonprescription means not subject to section 503(b)(1).
						(5)The term pending request means each request submitted to the Secretary—
							(A)for consideration for inclusion in the over-the-counter drug monograph system;
							(B)that was deemed eligible for such review by publication of a notice of eligibility in the Federal
			 Register prior to the date of enactment of the Sunscreen Innovation Act;
			 and
							(C)for which safety and effectiveness data has been submitted to the Secretary prior to such date of
			 enactment.
							(6)The term sponsor means the person submitting the request under section 586A(a), including a time and extent
			 application under section 586B, or the person that submitted the pending
			 request.
						(7)The term sunscreen active ingredient means an active ingredient that is intended for application to the skin of humans for purposes of
			 absorbing, reflecting, or scattering radiation.
						(8)The term sunscreen means a product containing one or more sunscreen active ingredients.
						586A.General provisions
						(a)RequestsAny person may submit a request to the Secretary for a determination of whether a nonprescription
			 sunscreen active ingredient or a combination of nonprescription sunscreen
			 active ingredients, for use under specified conditions, to be prescribed,
			 recommended, or suggested in the labeling thereof (including dosage form,
			 dosage strength, and route of administration) is generally recognized as
			 safe and effective and not misbranded.
						(b)Rules of construction
							(1)Currently marketed sunscreensNothing in this subchapter shall be construed to affect the marketing of sunscreens that are
			 lawfully marketed in the United States on or before the date of enactment
			 of this subchapter.
							(2)Ensuring safety and effectivenessNothing in this subchapter shall be construed to alter the Secretary's authority to prohibit the
			 marketing of a sunscreen that is not safe and effective or to impose
			 restrictions on the marketing of a sunscreen to ensure safety and
			 effectiveness.
							(3)Other productsNothing in this subchapter shall be construed to affect the Secretary’s regulation of products
			 other than sunscreens.
							(c)SunsetThis subchapter shall cease to be effective at the end of the 5-year period beginning on the date
			 of enactment of this subchapter.
						586B.Eligibility determination
						(a)In generalUpon receipt of a request under section 586A(a), not later than 60 days after the date of receipt
			 of such request, the Secretary shall—
							(1)determine whether the request is eligible for further review under sections 586C and 586D, as
			 described in subsection (b);
							(2)notify the sponsor of the Secretary’s determination; and
							(3)make such determination publicly available in accordance with subsection (c).
							(b)Criteria for eligibility
							(1)In generalTo be eligible for review under sections 586C and 586D, a request shall be for a nonprescription
			 sunscreen active ingredient or combination of nonprescription sunscreen
			 active ingredients, for use under specified conditions, to be prescribed,
			 recommended, or suggested in the labeling thereof, that—
								(A)is not included in the stayed sunscreen monograph in part 352 of title 21, Code of Federal
			 Regulations; and
								(B)has been used to a material extent and for a material time, as described in section 201(p)(2).
								(2)Time and extent applicationA sponsor shall include in a request under section 586A(a) a time and extent application including
			 all the information required to meet the standard described in paragraph
			 (1)(B).
							(c)Public availability
							(1)Redactions for confidential informationIf a nonprescription sunscreen active ingredient or combination of nonprescription sunscreen active
			 ingredients is determined to be eligible for further review under
			 subsection (a)(1), the Secretary shall make the request publicly
			 available, with redactions for information that is treated as confidential
			 under section 552(b) of title 5, United States Code, section 1905 of title
			 18, United States Code, or section 301(j) of this Act.
							(2)Identification of confidential information by sponsorSponsors shall identify any information which the sponsor considers to be confidential information
			 described in paragraph (1).
							(3)Confidentiality during eligibility reviewThe information contained in a request under section 586A(a) shall remain confidential during the
			 Secretary’s consideration under this section of whether the request is
			 eligible for further review.
							586C.Data submission; filing determination
						(a)In generalIn the case of a request under section 586A(a) that is determined to be eligible under section 586B
			 for further review under this section and section 586D—
							(1)the Secretary shall, in notifying the public under section 586B(a)(3) of such eligibility
			 determination, invite the sponsor of the request and any other interested
			 party to submit, in support of or otherwise relating to a GRASE
			 determination—
								(A)published and unpublished data and other information related to the safety and effectiveness of the
			 nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients for its intended
			 nonprescription uses; or
								(B)any other comments; and
								(2)not later than 60 days after the submission of such data and other information by the sponsor,
			 including any revised submission of such data and other information
			 following a refusal to file under subparagraph (B), the Secretary shall—
								(A)
									(i)issue a written notification to the sponsor determining that the request under section 586A(a),
			 together with such data and other information, is sufficiently complete to
			 conduct a substantive review and make such notification publicly
			 available; and
									(ii)file such request; or
									(B)issue a written notification to the sponsor refusing to file the request and stating the reasons
			 for the refusal and why the data and other information submitted is not
			 sufficiently complete to conduct a substantive review and make such
			 notification publicly available;
								(3)the Secretary shall, in filing a request under paragraph (2)—
								(A)invite the public to submit further comments with respect to such filing; and
								(B)limit such public comment, and the comment period under paragraph (1), to the period ending on the
			 date that is 60 days after such filing;
								(4)if the Secretary refuses to file the request—
								(A)the sponsor may, within 30 days of receipt of written notification of such refusal, seek a meeting
			 with the Secretary regarding whether the Secretary should file the
			 request; and
								(B)the Secretary shall convene the meeting; and
								(5)following any such meeting—
								(A)if the sponsor asks that the Secretary file the request (with or without amendments to correct any
			 purported deficiencies to the request) the Secretary shall file the
			 request over protest, issue a written notification of the filing to the
			 sponsor, and make such notification publicly available; and
								(B)if the request is so filed over protest, the Secretary shall not require the sponsor to resubmit a
			 copy of the request for purposes of such filing.
								(b)Reasons for refusal to file requestThe Secretary may refuse to file a request submitted under section 586A(a) if the Secretary
			 determines the data or other information submitted by the sponsor under
			 this section are not sufficiently complete to conduct a substantive review
			 with respect to such request.
						(c)Public availability
							(1)Redactions for confidential informationThe Secretary shall make data and other information submitted in connection with a request under
			 section 586A(a) publicly available, with redactions for information that
			 is treated as confidential under section 552(b) of title 5, United States
			 Code, section 1905 of title 18, United States Code, or section 301(j) of
			 this Act.
							(2)Identification of confidential information by sponsorSponsors or any other individual submitting data or other information under this section shall
			 identify any information which the sponsor or individual considers to be
			 confidential information described in paragraph (1).
							586D.GRASE determination
						(a)Review of new request
							(1)Proposed order by CDERIn the case of a request under section 586A(a), the Director of the Center for Drug Evaluation and
			 Research shall—
								(A)not later than 300 days after the date on which the request is filed under section 586C(a),
			 complete the review of the request and issue a proposed order determining
			 that—
									(i)the nonprescription sunscreen active ingredient or combination of nonprescription sunscreen active
			 ingredients that is the subject of the request—
										(I)is GRASE; and
										(II)is not misbranded;
										(ii)the nonprescription sunscreen active ingredient or combination of nonprescription sunscreen active
			 ingredients that is the subject of the request—
										(I)is not GRASE; or
										(II)is misbranded; or
										(iii)additional information is necessary to allow the Director of the Center for Drug Evaluation and
			 Research to complete the review of such request;
									(B)within such 300-day period, convene a meeting of the Advisory Committee to review the request under
			 section 586A(a); and
								(C)if the Director fails to issue such proposed order within the 300-day period referred to in
			 subparagraph (A), transmit the request to the Commissioner of Food and
			 Drugs for review.
								(2)Proposed order by CommissionerWith respect to a request transmitted to the Commissioner of Food and Drugs under paragraph (1)(C),
			 the Commissioner shall, not later than 60 days after the date of such
			 transmission, issue—
								(A)a proposed order described in paragraph (1)(A)(i);
								(B)a proposed order described in paragraph (1)(A)(ii); or
								(C)a proposed order described in paragraph (1)(A)(iii).
								(3)Publication in Federal Register; public comment periodA proposed order issued under paragraph (1) or (2) with respect to a request shall—
								(A)be published in the Federal Register; and
								(B)solicit public comments for a period of not more than 45 days.
								(4)Final order by CDERIn the case of a proposed order under paragraph (1)(A) or (2) with respect to a request, the
			 Director of the Center for Drug Evaluation and Research shall—
								(A)issue a final order with respect to the request—
									(i)in the case of a proposed order under clause (i) or (ii) of paragraph (1)(A) or subparagraph (A) or
			 (B) of paragraph (2), not later than 90 days after the end of the public
			 comment period under paragraph (3)(B); or
									(ii)in the case of a proposed order under paragraph (1)(A)(iii) or paragraph (2)(C), not later than 210
			 days after the date on which the sponsor submits the additional
			 information requested pursuant to such proposed order; or
									(B)if the Director fails to issue such final order within such 90- or 210-day period, as applicable,
			 transmit such proposed order to the Commissioner of Food and Drugs for
			 review.
								(5)Final order by CommissionerWith respect to a proposed order transmitted to the Commissioner of Food and Drugs under paragraph
			 (4)(B), the Commissioner shall issue a final order with respect to such
			 proposed order not later than 60 days after the date of such transmission.
							(b)Review of pending requests
							(1)In generalThe review of a pending request shall be carried out by the Director of the Center for Drug
			 Evaluation and Research in accordance with paragraph (3).
							(2)Inapplicability of certain provisionsSections 586B and 586C shall not apply with respect to any pending request.
							(3)Proposed order by CDERThe Director of the Center for Drug Evaluation and Research shall—
								(A)within the timeframe applicable under paragraph (4), complete the review of the request and issue a
			 proposed order determining that—
									(i)the nonprescription sunscreen active ingredient or combination of nonprescription sunscreen active
			 ingredients that is the subject of the pending request—
										(I)is GRASE; and
										(II)is not misbranded;
										(ii)the nonprescription sunscreen active ingredient or combination of nonprescription sunscreen active
			 ingredients that is the subject of the pending request—
										(I)is not GRASE; or
										(II)is misbranded; or
										(iii)additional information is necessary to allow the Director of the Center for Drug Evaluation and
			 Research to complete the review of the pending request; and
									(B)if the Director fails to issue such proposed order within the timeframe applicable under paragraph
			 (4), transmit the pending request to the Commissioner of Food and Drugs
			 for review.
								(4)Timeframe for issuance of proposed order by CDERThe Director of the Center for Drug Evaluation and Research shall issue a proposed order, as
			 required by paragraph (3)(A)—
								(A)in the case of a pending request for which the Food and Drug Administration has issued a feedback
			 letter before the date of enactment of the Sunscreen Innovation Act, not
			 later than 45 days after such date of enactment; and
								(B)in the case of a pending request for which the Food and Drug Administration has not issued a
			 feedback letter before the date of enactment of the Sunscreen Innovation
			 Act, not later than 90 days after such date of enactment.
								(5)Proposed order by CommissionerWith respect to a pending request transmitted to the Commissioner of Food and Drugs under paragraph
			 (3)(B), the Commissioner shall, not later than 60 days after the date of
			 such transmission, issue—
								(A)a proposed order described in paragraph (3)(A)(i);
								(B)a proposed order described in paragraph (3)(A)(ii); or
								(C)a proposed order described in paragraph (3)(A)(iii).
								(6)Publication in Federal Register; public comment periodA proposed order issued under paragraph (3) or (5) with respect to a pending request shall—
								(A)be published in the Federal Register; and
								(B)solicit public comments for a period of not more than 45 days.
								(7)Advisory committeeFor a proposed order issued under paragraph (3)(A)(iii) or (5)(C) requesting additional
			 information, an Advisory Committee meeting shall be convened if the
			 sponsor requests, or the Director of the Center for Drug Evaluation and
			 Research or the Commissioner of Food and Drugs decides, to convene such a
			 meeting for the purpose of reviewing the pending request.
							(8)Final order by CDERIn the case of a proposed order under paragraph (3)(A) or (5) with respect to a request, the
			 Director of the Center for Drug Evaluation and Research shall—
								(A)issue a final order with respect to the request—
									(i)in the case of a proposed order under clause (i) or (ii) of paragraph (3)(A) or subparagraph (A) or
			 (B) of paragraph (5), not later than 90 days after the end of the public
			 comment period under paragraph (3)(B); or
									(ii)in the case of a proposed order under paragraph (3)(A)(iii) or paragraph (5)(C)—
										(I)if the Advisory Committee is not convened pursuant to paragraph (7), not later than 210 days after
			 the date on which the sponsor submits the additional information requested
			 pursuant to such proposed order; or
										(II)if the Advisory Committee is convened pursuant to paragraph (7), not later than 270 days after date
			 on which the sponsor submits such additional information; or
										(B)if the Director fails to issue such final order within such 90-, 210-, and 270-day period, as
			 applicable, transmit such proposed order to the Commissioner of Food and
			 Drugs for review.
								(9)Final order by CommissionerWith respect to a proposed order transmitted to the Commissioner of Food and Drugs under paragraph
			 (8)(B), the Commissioner shall issue a final order with respect to such
			 proposed order not later than 60 days after the date of such transmission.
							(c)Advisory committee
							(1)LimitationsThe Food and Drug Administration—
								(A)shall not be required to convene the Advisory Committee—
									(i)more than once with respect to any request under section 586A(a) or any pending request; or
									(ii)more than twice in any twelve month period with respect to the review of submissions under this
			 section; and
									(B)shall not be required to submit more than 3 submissions to the Advisory Committee per meeting.
								(2)MembershipIn appointing the members of the Advisory Committee, the Secretary may select to serve temporarily
			 as voting members on the Advisory Committee—
								(A)members of other Federal advisory committees; or
								(B)consultants from outside of the Department of Health and Human Services who have substantive
			 expertise regarding sunscreen active ingredients.
								(d)No delegationAny responsibility vested by this section in the Commissioner of Food and Drugs is not delegable.
						(e)Effect of final order
							(1)ContentA final order under subsection (a)(4), (a)(5), (b)(8), or (b)(9) with respect to a request under
			 section 586A(a) or a pending request shall determine that the
			 nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients that is the subject of the
			 request—
								(A)is GRASE and is not misbranded; or
								(B)is not GRASE or is misbranded.
								(2)Active ingredients determined to be GRASEUpon issuance of a final order determining that a nonprescription sunscreen active ingredient or
			 combination of nonprescription sunscreen active ingredients is GRASE and
			 is not misbranded, the active ingredient or combination of active
			 ingredients shall be permitted to be introduced or delivered into
			 interstate commerce, for use under the conditions subject to the final
			 order, in accordance with all requirements applicable to drugs not subject
			 to section 503(b)(1).
							(3)Active ingredients determined not to be GRASEUpon issuance of a final order determining that the nonprescription sunscreen active ingredient or
			 combination of nonprescription sunscreen active ingredients is not GRASE
			 or is misbranded, the active ingredient or combination of active
			 ingredients shall not be introduced or delivered into interstate commerce,
			 for use under the conditions subject to the final order, unless an
			 application submitted pursuant to section 505(b) with respect to such
			 active ingredient or combination of active ingredients is approved.
							586E.Reports
						(a)GAO reportNot later than 1 year after the date of enactment of the Sunscreen Innovation Act, the Comptroller
			 General of the United States shall—
							(1)submit a report reviewing the overall progress of the Secretary in carrying out this subchapter to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and
			 the Committee on Energy and Commerce of the House of Representatives; and
							(2)include findings on—
								(A)the progress made in completing the review of pending requests; and
								(B)the role of the Office of the Commissioner of Food and Drugs in issuing determinations with respect
			 to pending requests, including the number of requests transferred to the
			 Office of the Commissioner under section 586D.
								(b)Secretary’s report
							(1)In generalNot later than 1 year after the date of enactment of the Sunscreen Innovation Act, and every 2
			 years thereafter, the Secretary shall issue a report to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives describing actions
			 taken under this section. Each report under this subsection shall be
			 posted on the Internet site of the Food and Drug Administration.
							(2)ContentsThe reports under this subsection shall include—
								(A)a review of the progress made in issuing GRASE determinations for pending requests, including the
			 number of pending requests—
									(i)reviewed and the decision times for each request, measured from the date of the original request
			 for an eligibility determination submitted by the sponsor;
									(ii)resulting in a determination that the nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients is GRASE and not misbranded;
									(iii)resulting in a determination that the nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients is not GRASE and is
			 misbranded and the reasons for such determinations; and
									(iv)for which a determination has not been made, an explanation for the delay, a description of the
			 current status of each such request, and the length of time each such
			 request has been pending, measured from the date of original request for
			 an eligibility determination by the sponsor;
									(B)a review of the progress made in issuing in a timely manner GRASE determinations for requests
			 submitted under section 586A(a), including the number of such requests—
									(i)reviewed and the decision times for each request;
									(ii)resulting in a determination that the nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients is GRASE and not misbranded;
									(iii)resulting in a determination that the nonprescription sunscreen active ingredient or combination of
			 nonprescription sunscreen active ingredients is not GRASE and is
			 misbranded and the reasons for such determinations; and
									(iv)for which a determination has not been made, an explanation for the delay, a description of the
			 current status of each such request, and the length of time each such
			 request has been pending, measured from the date of original request for
			 an eligibility determination by the sponsor;
									(C)a description of the staffing and resources relating to the costs associated with the review and
			 decisionmaking pertaining to requests under this subchapter;
								(D)a review of the progress made in meeting the deadlines with respect to processing requests under
			 this subchapter;
								(E)to the extent the Secretary determines appropriate, recommendations for process improvements in the
			 handling of pending and new requests, including the advisory committee
			 review process; and
								(F)recommendations for expanding the applicability of this subchapter to nonprescription active
			 ingredients that are not related to the sunscreen category of
			 over-the-counter drugs.
								(c)MethodThe Secretary shall publish the reports required under subsection (b) in the manner the Secretary
			 determines to be the most effective for efficiently disseminating the
			 report, including publication of the report on the Internet website of the
			 Food and Drug Administration..
		3.Guidance
			(a)In general
				(1)IssuanceNot later than one year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Commissioner of Food and Drugs, shall issue
			 guidance, in accordance with good guidance practices, on the
			 implementation of, and compliance with, subchapter I of chapter V of the
			 Federal Food, Drug, and Cosmetic Act, as added by section 2, including
			 guidance on—
					(A)the criteria for determining whether a nonprescription sunscreen active ingredient or combination
			 of nonprescription sunscreen active ingredients has been used to a
			 material extent and for a material time, as described in section 201(p)(2)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(p)(2));
					(B)the format and content of a safety and effectiveness data submission; and
					(C)the safety and efficacy standards for determining whether a nonprescription sunscreen active
			 ingredients or combination of nonprescription sunscreen active ingredients
			 is generally recognized as safe and effective, as defined in section 586
			 of such subchapter I.
					(2)Inapplicability of Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply to collections of information made for
			 purposes of guidance under this subsection.
				(b)Submissions pending issuance of final guidanceIrrespective of whether final guidance under subsection (a) has been issued—
				(1)persons may, beginning on the date of enactment of this Act, make submissions under subchapter I of
			 chapter V of the Federal Food, Drug, and Cosmetic Act, as added by section
			 2; and
				(2)the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall review and act upon such submissions in accordance with such
			 subchapter.
				
	Passed the House of Representatives July 28, 2014.Karen L. Haas,Clerk
